       Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 1 of 12 PageID: 1



                         IN THE UNITED STATES DISTRICTCOURT
                            FOR THE DISTRICT OF NEW JERSEY

 LASHIDA SESSOMS, and similarly
 situated individuals,

         Plaintiff,

 vs.
                                                              COLLECTIVE AND CLASS
 PARADE MANAGEMENT LIMITED                                     ACTION COMPLAINT
 LIABILITY COMPANY a/k/a PARADE
 ENTERPRISES, LLC, a/k/a BURGER                    Civil Case No.:
 KING, and all other affiliated entities
 and/or joint employers and BHARAT                               Jury Trial Demanded
 DESAI, individually, MAHESH PATEL,
 individually, and BHAVESH PATEL,
 individually,

         Defendants.

        Named Plaintiff LASHIDA SESSOMS (“Sessoms” or “Named Plaintiff”) on behalf of herself

and all other similarly situated employees of Defendants, by and through her attorneys, upon personal

knowledge as to herself and upon information and belief as to other matters, brings this Collective

and Class Action Complaint against Defendants PARADE MANAGEMENT LIMITED LIABILITY

COMPANY a/k/a PARADE ENTERPRISES, LLC, a/k/a BURGER KING, and all other affiliated

entities and/or joint employers (“Parade” or Defendants) and BHARAT DESAI, individually, MAHESH

PATEL, individually, and BHAVESH PATEL, individually (collectively “Parade Defendants”) and

alleges as follows:

                                          INTRODUCTION

       1. Named Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’

          violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29

          U.S.C. §201 et. seq. and t he New Jersey State Wage Payment Law, N.J.S.A. 34:11-56a et

          seq. (as amended on August 6, 2019, S1790), and associated New Jersey Administrative



                                                  1
Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 2 of 12 PageID: 2



   Code, Ch.12:56-1:1, et. seq. (“NJAC”) (collectively the “NJWHL”), and other applicable

   state laws.

2. Named Plaintiff brings this lawsuit against Defendants as a collective action on behalf of

   herself and all other persons similarly situated –assistant managers -who suffered damages

   as a result of Defendants’ violations of the FLSA pursuant to the collective action

   provisions of 29 U.S.C. § 216(b), and as a class action pursuant to Rule 23.

3. Beginning in approximately 2008, and continuing until approximately January 2019,

   Defendants engaged in a policy and practice of requiring Named Plaintiff and members

   of the putative class to regularly work in excess of forty (40) hours per week, without

   providing overtime compensation as required by applicable federal and New Jersey state

   laws.

4. The Named Plaintiff has initiated this action on behalf of herself and similarly situated

   employees employed by Defendants in their New Jersey restaurants, to recover the

   overtime compensation that Plaintiff and similarly situated employees were deprived of,

   plus interest, damages, attorneys’ fees, and costs.

                                  JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over Named Plaintiff’s FLSA claims pursuant

   to 28 U.S.C. § 1331 and by 29 U.S.C. § 216(b).

6. This Court has subject matter jurisdiction over Named Plaintiff’s NJWHL claims pursuant to

   28 U.S.C. §§ 1332 and 1367.

7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events or omissions giving rise to the claims occurred in this

   district.


                                              2
  Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 3 of 12 PageID: 3



   8. At all times material hereto, Named Plaintiff performed non-exempt restaurant duties

       for the Defendants in New Jersey and based from several of the Defendants’ locations

       in Union a n d Bergen Counties, New Jersey. Defendants are therefore within the

       jurisdiction and venue of this Court.

   9. At all times pertinent to this Complaint, the Defendants were and remain enterprises

       engaged in interstate commerce or in the production of interstate goods for commerce as

       defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically, Defendants own,

       operate, and/or manage restaurants throughout the tri-state area, as well as purchase

       materials from vendors in New Jersey as well as from other states throughout the country.

       Alternatively, Named Plaintiff and those similarly situated employees worked in interstate

       commerce, i.e., its employees handle goods or materials that have been moved or produced

       in interstate commerce. Thus, Named Plaintiff and those similarly situated employees fall

       within the protections of the Act.

                                                 PARTIES

Plaintiff

   10. Named Plaintiff Sessoms is an adult individual who is a resident of Elizabeth, New Jersey.

   11. Named Plaintiff Sessoms was employed by Defendants from in or about April 2014, through

       in or about December 2017.

   12. Named Plaintiff Sessoms was employed by Defendants full time as a restaurant worker

       with the title assistant manager, performing duties in furtherance of Defendants’ business,

       including but not limited to, food preparation, cleaning, dishwashing, cash register duties, as

       well as inventory related work.

   13. Named Plaintiff Sessoms worked in Defendants’ Garwood, Roselle Park, Union, and


                                                 3
  Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 4 of 12 PageID: 4



      Elizabeth restaurants.

Corporate Defendants

   14. Parade is a New Jersey corporation formed in or about 2003, with their principal offices

      located at 105 White Oak Lane, Suite 201-B, Old Bridge, NJ, 08857.

   15. Upon information and belief, at all t imes relevant to this Complaint, the Defendants employ

      individuals to perform labor services on behalf of the Defendants.


Individual Defendants

   16. Upon information and belief, individual Defendant Bharat Desai is a New Jersey state

      resident.

   17. Upon information and belief, at all times relevant to this Complaint, individual Defendant

      Bharat Desai has been an owner, partner, officer and/or manager of the Defendant Parade

   18. Upon information and belief, at all times relevant to this Complaint, individual Defendant

      Bharat Desai has had power over personnel decisions at the Defendant Parade’s business.

   19. Defendant Bharat Desai was regularly present at Parade, and managed the day to day

      operations, controlled the employees, pay practices and had the power to change same, as

      well as the power to hire and fire employees, set their wages, and otherwise control the terms

      of their employment.

   20. Upon information and belief, individual Defendant Mahesh Patel is a New Jersey state

      resident.

   21. Upon information and belief, at all times relevant to this Complaint, individual Defendant

      Mahesh Patel has been an owner, partner, officer and/or manager of the Defendant Parade.

   22. Upon information and belief, at all times relevant to this Complaint, individual


                                                4
Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 5 of 12 PageID: 5



   Defendant Mahesh Patel has had power over personnel decisions at the Defendant Parade’s

   business.

23. Defendant Mahesh Patel was regularly present at Parade, and managed the day to day

   operations, controlled the employees, pay practices and had the power to change same, as

   well as the power to hire and fire employees, set their wages, and otherwise control the terms

   of their employment.

24. Upon information and belief, individual Defendant Bhavesh Patel is a New Jersey state

   resident.

25. Upon information and belief, at all times relevant to this Complaint, individual Defendant

   Bhavesh Patel has been an owner, partner, officer and/or manager of the Defendant Parade.

26. Upon information and belief, at all times relevant to this Complaint, individual Defendant

   Bhavesh Patel has had power over personnel decisions at the Defendant Parade’s business.

27. Defendant Bhavesh Patel was regularly present at Parade, and managed the day to day

   operations, controlled the employees, pay practices and had the power to change same, as

   well as the power to hire and fire employees, set their wages, and otherwise control the terms

   of their employment.

28. Upon information and belief, at all times relevant to this Complaint, the Defendants’ annual

   gross volume of sales made or business done was not less than $500,000.00.

29. At all times relevant to this Complaint, the Defendants were and are employers engaged in

   commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

                      CLASS AND COLLECTIVE ALLEGATIONS
30. This action is properly maintainable as a collective action pursuant to the Fair Labor

   Standards Act, 29 U.S.C. § 216(b) and as a class action pursuant to Rule 23.



                                             5
Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 6 of 12 PageID: 6



31. This action is brought on behalf of Named Plaintiff and a putative collective consisting

   of similarly situated employees who performed work for Defendants.

32. The Named Plaintiff and potential plaintiffs who elect to opt-in as part of the collective

   action are all victims of the Defendants’ common policy and/or plan to violate the FLSA

   and NJWHL, as well as all other applicable state laws, by failing to provide overtime

   wages, at the rate of one and one half times the regular rate of pay, for all time worked in

   excess of 40 hours in any given week pursuant to 29 U.S.C. § 207.

33. The putative class is so numerous that joinder of all members is impracticable. The size of

   the putative class is believed to be in excess of 1000 employees. In addition, the names of all

   potential members of the putative class are not known.

34. The claims of the Named Plaintiff are typical of the claims of the putative class. The

   Named Plaintiff and putative class members were all subject to Defendants’ policies and

   willful practices of failing to pay employees all earned overtime wages. The Named Plaintiff

   and putative class members have thus sustained similar injuries as a result of Defendants’

   actions.

35. Upon information and belief, Defendants uniformly apply the same employment policies,

   practices, and procedures to all employees who work at the Defendants’ restaurants.

36. The Named Plaintiff and her counsel will fairly and adequately protect the interests of the

   putative class. The Named Plaintiff has retained counsel experienced in complex wage and

   hour class and collective action litigation.

37. A class action is superior to other available methods for the fair and efficient

   adjudication of this controversy. The Named Plaintiff and putative class lack the

   financial resources to adequately prosecute separate lawsuits against Defendants.


                                              6
Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 7 of 12 PageID: 7



   Furthermore, the damages for each individual are small compared to the expense and

   burden of individual prosecution of this litigation.

38. This action is properly maintainable as a collective action pursuant to § 216(b) of the Act.

39. Plaintiffs’ claims under the NJWHL, and all other applicable state laws, are properly

   maintainable as a class action under Rule 23 of the Federal Rules of Civil Procedure.

40. A class action under Rule 23 and a collective action under § 216(b) also prevent unduly

   duplicative litigation resulting from inconsistent judgments pertaining to the Defendants’

   policies.

                                                 FACTS

41. Based upon the information preliminarily available, and subject to discovery, beginning

   in approximately 2008, and continuing until approximately January 2019, Defendants

   employed the Named Plaintiff and members of the putative class to perform tasks in

   furtherance of their restaurant business, including but not limited to, food preparation,

   cleaning, dishwashing, cash register duties, as well as inventory related work.

42. Based upon the information preliminarily available, and subject to discovery,

   Defendants did not properly compensate Named Plaintiff and similarly situated employees,

   for all overtime hours worked in a work week.

43. In or about April 2014, Named Plaintiff was hired and given the title of Assistant Manager.

44. Defendants improperly classified Named Plaintiff and members of the putative class as

   “exempt,” refusing to pay Named Plaintiff and similarly situated employees overtime for

   the hours that they worked in a work week in excess of forty (40) hours.

45. Additionally, Defendants refused to pay the Named Plaintiff Sessoms and other similarly




                                             7
Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 8 of 12 PageID: 8



   situated employees for all hours that they worked each work week.

46. Named Plaintiff’s duties were the same as those employees that she allegedly supervised.

47. Named Plaintiff Sessoms and all other similarly situated employees spent most of their time

   performing food preparation, cleaning, dishwashing, and cash register duties.

48. The Named Plaintiff and other similarly situated employees did not hire and fire.

49. The Named Plaintiff and other similarly situated employees did not set the schedules of any

   workers.

50. The Named Plaintiff and other similarly situated employees did not set the rate of pay for any

   employees.

51. Pursuant to Defendants’ practice and policy, Defendants regularly improperly deducted

   wages from Plaintiff and other similarly situated employees.

52. Named Plaintiff Sessoms was not paid at time and one half for the hours that she worked in

   excess of forty (40) in a workweek.

53. Named Plaintiff Sessoms was not paid at all for hours that she worked outside of her

   scheduled shift hours.

54. Named Plaintiff and all other similarly situated employees were scheduled to work ten (10)

   hour shifts.

55. Nam ed Pl ainti ff S essom s earned approximately $10.00 per hour.

56. Named Plaintiff Sessoms routinely worked five (5) to seven (7) days per week.

57. Named Plaintiff Sessoms worked on average approximately one (1) to (2) extra hours each

   shift; therefore, on each shift, the Named Plaintiff and all other similarly situated employees

   of Defendants worked approximately twelve (12) hours, but were only compensated for ten



                                             8
Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 9 of 12 PageID: 9



   (10) hours.

58. Defendants did not properly keep track of Named Plaintiff’s, as well as other similarly

   situated employees’ time in any way.

59. Named Plaintiff rarely, if ever, worked less than forty (40) hours in a workweek.

60. Named Plaintiff and similarly situated employees were not paid time and one half for their

   hours worked over forty (40) in a workweek.


61. The Named Plaintiff and other assistant managers in several stores discussed their day to day

   duties, as are more fully set forth above, their complaints relating to their unpaid overtime,

   their complaints regarding not receiving any pay for the time that they worked outside of

   their scheduled shift hours, as well as Defendants’ unfair time and pay practices.


62. Defendants have engaged in a widespread pattern, policy, and practice of violating the FLSA

   the NJWHL, as well as other applicable state laws, as described in this Complaint.


63. At all times material hereto, Named Plaintiff and all similarly situated employees were

   performing their duties for the benefit of and on behalf of Defendants.


64. At all times pertinent to this complaint, Defendants failed to comply with Title 29 U.S.C. §§

   201-209, applicable provisions of the NJWHL, as well as other applicable state laws, in

   that Named Plaintiff and those similarly situated employees performed services and labor for

   Defendants for which Defendants made no provision to pay Named Plaintiff and other

   similarly situated employees compensation to which they were lawfully entitled for all of

   the hours worked in excess of forty (40) within a work week.

                          COUNT I
           RECOVERY OF OVERTIME COMPENSATION
                  PURSUANT TO THE FLSA


                                              9
Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 10 of 12 PageID: 10



 65. Named Plaintiff re-alleges, and incorporates here by reference, all allegations contained in the

    paragraphs above.


 66. Named Plaintiff is entitled to compensation for each of her overtime hours worked each work

    week.


 67. All similarly situated employees of the Defendants are similarly owed their overtime rate for

    each and every overtime hour they worked and were not properly paid.


 68. Defendants knowingly and willfully failed to pay Named Plaintiff and other similarly situated

    employees at time and one half of their regular rate of pay for their overtime hours worked.


 69. Defendants knowingly and willfully failed to pay Named Plaintiff and other similarly

    situated employees for all hours that they worked.


 70. By reason of the said intentional, willful, and unlawful acts of Defendants, Named Plaintiff

    and those similarly situated employees have suffered damages plus incurring costs and

    reasonable attorneys’ fees.


 71. Because Defendants’ violations of the FLSA have been willful, a three-year statute of

    limitations applies, pursuant to 29 U.S.C. § 255.


 72. As a result of Defendants’ willful violations of the Act, Named Plaintiff and those similarly

    situated employees are entitled to liquidated damages.

                                 COUNT II
                    RECOVERY OF OVERTIME COMPENSATION
                          PURSUANT TO THE NJWHL

 73. Named Plaintiff re-alleges, and incorporates here by reference, all allegations contained in the

    Paragraphs above.



                                               10
  Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 11 of 12 PageID: 11



     74. Defendants’ aforementioned conduct is in violation of the New Jersey State Wage Payment

         Law, N.J.S.A. 34:11-56a et seq. (as amended on August 6, 2019, S1790), and associated

         New Jersey Administrative Code, Ch.12:56-1:1, et. seq. (“NJAC”) (collectively the

         “NJWHL”), in that the Defendants willfully failed to pay the Named Plaintiff and other

         members of the putative class their statutorily required overtime compensation for the

         time they worked in excess of forty (40) hours a week for the Defendants.


     75. As a direct and proximate cause of Defendants’ actions, Named Plaintiff and those similarly

         situated employees suffered damages, including but not limited to past lost earnings.

                                                JURY TRIAL

     76. Named Plaintiff and similarly situated employees demand a jury trial.


       WHEREFORE, Named Plaintiff, individually and on behalf of all other similarly situated

employees, seek the following relief:

       (1) on their first cause of action, against Defendants in an amount to be determined at trial,

plus liquidated damages as permitted under the FLSA in the amount equal to the amount of unpaid

wages, interest, attorneys’ fees and costs;

       (2) on their second cause of action, in an amount to be determined at trial, plus interest,

attorneys’ fees and costs; and

       (3) Such other injunctive and equitable relief as this Court shall deem just and proper.

       Dated: August 22, 2019                 Respectfully submitted,

                                               /s/ Andrew I. Glenn
                                              Andrew I. Glenn
                                              Email: Aglenn@jaffeglenn.com New
                                              Jodi J. Jaffe, Esquire
                                              E-mail: jjaffe@JaffeGlenn.com
                                              JAFFE GLENN LAW GROUP, P.A.
                                              301 N. Harrison Street, Suite 9F, #306


                                                   11
Case 2:19-cv-17060-ES-SCM Document 1 Filed 08/22/19 Page 12 of 12 PageID: 12



                                 Princeton, New Jersey 08540
                                 Telephone: (201) 687-9977
                                 Facsimile: (201) 595-0308
                                 Attorneys for Named Plaintiff and the Putative
                                 Class




                                      12
